Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered August 5, 2005, which granted the petition to permanently stay arbitration, unanimously affirmed, without costs.
Respondent’s notice of her claim for supplementary uninsured/underinsured motorists (SUM) benefits under the SUM coverage she purchased (see Insurance Law § 3420 [f] [2]), provided to petitioner insurer at least 16 months after respondent’s receipt of notice that the tortfeasor’s insurer was insolvent and in liquidation was not provided “as soon as practicable,” as required by the policy, and was untimely as a matter of law (see Great Canal Realty Corp. v Seneca Ins. Co., Inc., 5 NY3d 742, 743 [2005]; Rekemeyer v State Farm Mut. Auto. Ins. Co., 4 NY3d 468, 474 [2005]). Concur—Buckley, EJ., Tom, Mazzarelli, Saxe and McGuire, JJ.